DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “substantially” in claim 1, is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear up to what degree of angle between the folded axis and first direction is considered parallel? If the angle between the folded axis and first direction is 5 degree? This creates inventiveness to the claim.
Claims 2-12 are rejected under 112(b) as being dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chong (US 20150192951; “Chong” hereinafter) in view of Lee (US 20090174832: Lee” hereinafter).
Regarding claim 1, Chong teaches a display device comprising: a display module (110) comprising: a curvature area (area along the folded lines F and F’) configured to be folded about an axis (fig. 5) substantially parallel to a first direction (direction along which the display device 10 folded is considered as a first direction, fig. 5); a first flat area (area lies left side of the fold lines F and F’, fig. 5; “first flat area” annotated fig. 5); and a second flat area (area lies right side of the fold lines F and F’, fig. 5; “second flat area” annotated fig. 5) spaced from the first flat area in a second direction (direction along which the first and the second flat portions extends is considered as a second direction, fig. 5) crossing the first direction with the curvature area therebetween (fig. 5); and a support member (140) below the display module, and comprising a plurality of main spacers (140).
Chong does not explicitly disclose a first plate; a second plate below the first plate; and the first spacer pattern between the first plate and the second plate, and comprising a plurality of main spacers and a plurality of sub spacers, each of the main spacers being longer than each of the sub spacers.  
Chong alternative embodiment (figs. 6-8) teaches a first plate (150b); a second plate (150a) below the first plate (if the device of fig. 6-8 is inverted protective layer or plate 150a lies below the protective layer or plate 150b, fig. 8); and the first spacer pattern between the first plate (150b) and the second plate (150a), and comprising the plurality of main spacers (140).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Chong to include a first plate and a second plate below the first plate and have the spacer pattern disposed between the first and the second plates as taught by Chong’s alternative embodiment because such modification provides protection to the underlying component and the durability of the display device is improved (Par. [0053]).
Lee teaches display device comprising a first spacer pattern (140 and 150) between a first plate (120) and a second plate (100), and comprising a plurality of main spacers (140) and a plurality of sub spacers (150), each of the main spacers (140) being longer than each of the sub spacers (150) (“The conductive spacers 150 have a smaller length than the supporting spacers 140”, Par. [0079]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Chong to have the first spacer pattern comprising a plurality of main spacers and a plurality of sub spacers, each of the main spacers being longer than each of the sub spacers as taught by Lee because such modification helps to detect the pressurized position by capacitance variation and the display device may work as a capacitance sensing type touch screen panel (Par. [0079]-[0080]).


    PNG
    media_image1.png
    684
    857
    media_image1.png
    Greyscale


Regarding claim 2, Chong in view of Lee (relied on Lee) discloses wherein the main spacers (140) and the sub spacers (150) are alternately arranged in the second direction (figs 1-3).  
Regarding claim 3, Chong in view of Lee (relied on Lee) discloses wherein the main spacers (140) and the sub spacers (150) are spaced apart from each other in the second direction (figs 1-3).  
Regarding claim 4, Chong in view of Lee (relied on Lee) discloses wherein the main spacers (140) contact the first plate (120) and the second plate (100), and wherein the sub spacers (150) contact only one of the first plate (120) (figs. 1-2) or the second plate.  
Regarding claim 5, Chong in view of Lee (relied on Lee) discloses wherein one of the sub spacers (150) contacts the first plate (120), and wherein a first inner space is defined between the one of the sub spacers (150) and the second plate (100). 
Regarding claim 7, Chong in view of Lee (relied on Chong) discloses wherein the support member further comprises a second spacer pattern(fig. 6) between the first plate (150b) and the second plate (150a), and comprising only main spacers (140).
. 	Regarding claim 8, Chong in view of Lee discloses the display device of claim 7.
Chong in view of Lee does not disclose wherein the first spacer pattern overlaps the first flat area and the second flat area, and wherein the second spacer pattern overlaps the curvature area. 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to rearrange the first spacer and the second spacer or the first spacer pattern and the second spacer pattern such that the first spacer pattern overlaps the first flat area and the second flat area, and the second spacer pattern overlaps the curvature area as it would not affect the operation of the device, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). The modification would help to obtain a desired touch sensing function.
	Regarding claim 9, Chong in view of Lee discloses the display device of claim 7.
Chong in view of Lee does not disclose wherein the first spacer pattern overlaps the curvature area, and wherein the second spacer pattern overlaps the first flat area and the second flat area.  
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to rearrange the first spacer and the second spacer or the first spacer pattern and the second spacer pattern such that the first spacer pattern overlaps the curvature area, and the second spacer pattern overlaps the first flat area and the second flat area as it would not affect the operation of the device, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950). The modification would help to obtain a desired touch sensing function.
	Regarding claim 12, Chong in view of Lee (relied on Chong) discloses  wherein the support member further comprises a cushion layer (140 is a buffer members or buffers, Par. [0042]).  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong in view of Lee as applied to claim 1, and in further view of  Yang et al. (US 20110228190;
“Yang” hereinafter).
Regarding claim 6, Chong in view of Lee discloses the display device as claimed in claim 1.
Chong in view of Lee does not disclose wherein one of the sub spacers contacts the second plate, and wherein a first inner space is defined between the one of the sub spacers and the first plate.  
Yang (fig. 6) teaches a display device comprising of a first spacer pattern (640 and 660) between a first plate (620) and a second plate (610), and comprising a plurality of main spacers (640) and a plurality of sub spacers (660), and wherein one of the sub spacers (660) contacts the second plate (610), and wherein a first inner space is defined between the one of the sub spacers (660) and the first plate (620) (fig. 6).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Chong in view of Lee to have the sub spacers contact the second plate because such modification allow display device to have a desired touch sensing function.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong in view of Lee as applied to claim 1, and in further view of  Mao et al et al. (US 20210233438; “Mao” hereinafter).
Regarding claim 10, Chong in view of Lee discloses the display device as claimed in claim 1.
Chong in view of Lee does not disclose the first plate and the second plate comprise carbon reinforcement fiber or glass reinforcement fiber.
Mao teaches a display device comprising of a plate or substrate (11) made of glass reinforcement fiber (Par, [0034]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Chong in view of Lee to have the first and second plates comprises of glass reinforcement fiber as suggested by Mao because such modification improves the toughness of the substrate or plate.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chong in view of Lee as applied to claim 1, and in further view of  Yasumatsu (US 20120242610;
“Yasumatsu” hereinafter).
Regarding claim 11, Chong in view of Lee (relied on Lee) discloses wherein the main spacers (140) comprise of polymer resin (“the supporting spacers 140 may include synthetic resin”, Par. [0043]).  
Chong in view of Lee does not disclose the sub spacers comprise polymer resin. 
Yasumatsu teaches a display device comprising a spacer (48) made of resin (“The pressure-sensitive conductive resin 48 has a spacer function”, Par. [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Chong in view of Lee to have the sub spacers made of resin as taught by Yasumatsu because such modification provides spacers with desired coefficient of elasticity (Par. [0098]).


Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20200089274; “Kim” hereinafter) in view of Lee .
Regarding claim 13, Kim discloses a display device comprising: a display module (DM, figs. 1-2B, 5D, 11) comprising: a curvature area (FA, fig. 11) configured to be folded about an axis (BX) substantially parallel to a first direction (DR2) (fig. 11); a first flat area (NFA1); and a second flat area (NFA2) spaced from the first flat area (NFA1)  in a second direction (DR1) crossing the first direction with the curvature area therebetween (fig. 11); and a support member (CSH) below the display module (DM), and comprising: a plurality of spacers (RM1, RM2; fig. 12).  
Kim does not explicitly disclose a support member comprising: a first plate; a second plate below the first plate; and a first spacer pattern between the first plate and the second plate, and comprising a plurality of main spacers and a plurality of sub spacers, each of the main spacers being longer than each of the sub spacers.  
Lee teaches display device comprising s support structure comprising a first plate (120) and a second plate (100), and a first spacer pattern (140 and 150) between the first plate (120) and the second plate (100), and comprising a plurality of main spacers (140) and a plurality of sub spacers (150), each of the main spacers (140) being longer than each of the sub spacers (150) (“The conductive spacers 150 have a smaller length than the supporting spacers 140”, Par. [0079]).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Chong to have the first spacer pattern comprising a plurality of main spacers and a plurality of sub spacers, each of the main spacers being longer than each of the sub spacers as taught by Lee because such modification helps to detect the pressurized position by capacitance variation and the display device may work as a capacitance sensing type touch screen panel (Par. [0079]-[0080]).
Regarding claim 14, Kim in view of Lee (relied on Lee) discloses wherein the first spacer pattern further comprises a second inner space defined between one of the main spacers (140) and one of the sub spacers (150).  

Claim(s) 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kim n view of Lee as applied to claim 13 and in further view of An (US 20200221587; “An” hereinafter).
	Regarding claim 15, Kim in view of Lee as the display device as claimed in claim 13.
Kim in view of Lee does not disclose a first cushion layer between the display panel and the first plate.  
An teaches a display device comprising of a cushion layer (850) between a display panel (830) and a plate (840) (“a cushion layer disposed between the display panel and the plate layer”, Par. [0118]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Chong in view of Lee to incorporate a cushion layer in between the display panel and the first plate as suggested by An because such modification protect the display panel from external impact.

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kim n view of Lee as applied to claim 13 and in further view of Wang (US 20210132259; “Wang” hereinafter).
	Regarding claim 16, Kim in view of Lee as the display device as claimed in claim 13.
Kim in view of Lee does not disclose a second cushion layer below the second plate.  
Wang teaches a display device comprising a cushion layer (102) below the support plate (103).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the display device of Chong in view of Lee to incorporate a cushion layer below the second plate or support plate as suggested by Fang because such modification protect the display panel from external impact (Par. [0046]).

Allowable Subject Matter
Claims 17-20 are allowed.
The following is an examiner' s statement of reasons for allowance of claim 17: 
The prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a display device comprising: a display module comprising: a first flat area, a second flat area and a curvature area in between the first and the second flat area; and the first flat area exposed to an exterior of the display device in both a closed state and an open state; the curvature area have a curvature in the closed state; and a support member below the display module, and comprising: a first plate; a second plate below the first plate; and a first spacer pattern between the first plate and the second plate, and comprising a plurality of main spacers and a plurality of sub spacers, each of the main spacers being longer than each of the sub spacers; and a case configured to accommodate the display module and the support member, and configured to convert between the closed state and the open state by a sliding operation.  None of the reference art of record discloses or renders obvious such a combination.
Regarding claims 18-20, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 9:00 am-5:30 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAGAR SHRESTHA/           Examiner, Art Unit 2841